AO 467(Rev, 01/09; CAND version 08/18) Order Requiring a Defendant to Appear in the District Wliere Charges are Pending and Transferring Bail



                                                                                                                              filed
                                                UNITED STATES DISTRICT COURT                                                 NOV 14 2018
                                            NORTHERN DISTRICT OF CALIFORNIA



          United States of America                                              Case No. 4:18-mi-71596-MAG-l (DMR)
                      V.

                                                                                Charging District:
          CHIU CHUEN LAU,                                                       Western District of Washington, Seattle
                               Defendants.
                                                                                Charging District's Case No.:
                                                                                2:17CR-00046-RSL




            ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT WHERE
                               CHARGES ARE PENDING AND TRANSFERRING BAIL


                 After a hearing in this court, the defendant is released from custody and ordered to appear
       in the district court where the charges are pending to answer those charges. The time and place
      to appear in that court are as follows:


        Place: U.S. District Court                                      Courtroom No.: 12B

        Western District of Washington                                  Magistrate Judge James P. Donohue

        700 Stewart Street                                              Date and Time: November 19, 2018 1:45 p.m.
        Seattle, WA 98101

                 If the date or time to appear in that court has not yet been set, the defendant must appear
       when notified to do so.


                 The clerk is ordered to transfer any bail deposited in the registry of this court, plus earned
      interest, to the clerk of the court where the charges are pending.


      Dated: November 14, 2018


                                                                              la M. Ryu
                                                                          United States District Judge



      Transfev_No-Ciistody_CR_AO 467_CSA
      rev. Angus!2018
